UNITED STATES COURT OF APPEALS
                             FOR THE FIFTH CIRCUIT



                                     No. 97-60606
                                   Summary Calendar


JIMMY K. GREEN,
                                                                       Plaintiff-Appellant,
                                          versus
KENNETH S. APFEL, COMMISSIONER
OF SOCIAL SECURITY,
                                                                     Defendant-Appellee.



                      Appeal from the United States District Court
                        for the Southern District of Mississippi
                                   (4:96-CV-99 LS)


                                      April 22, 1998
Before POLITZ, Chief Judge, DAVIS and BENAVIDES, Circuit Judges.
PER CURIAM:*

       Jimmy K. Green appeals the district court’s judgment affirming the decision

of the Social Security Commissioner denying disability benefits pursuant to
42 U.S.C. § 405(g). He challenges the Commissioner’s determination that Green

could perform his past relevant work and argues that the administrative law judge

erred in rejecting his subjective assertions of pain and in not soliciting vocational


   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
testimony.
        We have reviewed the record and the briefs of the parties and find no

reversible error. Accordingly, we affirm for the reasons stated by the magistrate

judge and adopted by the district court.1 In addition, we strongly caution counsel
that future briefs containing misrepresentations of the law and obviously

inapplicable legal arguments will result in the rejection of his briefs and in

sanctions.

        AFFIRMED; SANCTIONS WARNING ISSUED.




  1
      Green v. Chater, 4:96-CV-99 LS (E.D.Miss. Aug. 7, 1997).
                                          2